          Case 1:18-cr-00802-CM Document 135 Filed 01/06/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew's Plaza
                                                      New York, New York 10007

                                                      January 6, 2020



Honorable Colleen McMahon
United States Courthouse
500 Pearl Street       fJ Ci\n
New York, NY 10007 i ~ i  Lt~
                          a ,J
                               n

          The Government respectfully writes on behalf of the parties to request an adjournment of
the conference in this matter currently scheduled for January 6, 2020 at 2:30 p.m. to February 4,
2020 at 4:30 p.m. If Your Honor grants this request, the parties further request that the Court order
the exclusion of time pursuant to 18 U.S.C. § 3161(h)(7)(A) between January 6, 2020 and February
4, 2020 to allow the parties additional time to continue discussions of potential dispositions short
of trial.

       Thank you for your attention to this matter.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          by: _ _ _Isl_ _ _ _ _ _ __
                                              Aline R. Flodr/Dominic Gentile/Jessica Greenwood
                                              Assistant United States Attorneys
                                              (212) 637-1110/2567/1090

cc (by email): Defense counsel listed on ECF
